United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.I., Appellant
and
U.S. POSTAL SERVICE, MAIN OFFICE,
Boulder, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-433
Issued: August 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant, through her representative, filed a timely appeal from
the October 17, 2008 merit decision of the Office of Workers’ Compensation Programs, which
denied her emotional injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s major depressive disorder is causally related to the
accepted factors of employment. Appellant’s representative argues that there is a conflict of
medical opinion.
FACTUAL HISTORY
On February 12, 2004 appellant, then a 38-year-old customer services supervisor, filed a
claim alleging that she developed depression and occupational stress while in the performance of
duty: “I have been an employee of the USPS since February 1991. I came to the realization that
my place of employment caused a depressing and stressful environment for me.” The Office
accepted that appellant supervised 27 clerks and mail handlers, that for one week she reported to

work at 4 a.m., and that an employee whom she had previously disciplined called her “bitch” on
the workroom floor. However, on August 17, 2004 it denied her claim for compensation on the
grounds that the medical evidence did not establish a causal relationship between these
compensable factors of employment and a diagnosed medical condition. This decision was
affirmed by an Office hearing representative, as modified, on July 18, 2005.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. Kenneth D. Krause, a Board-certified psychiatrist. On October 2, 2006
Dr. Krause noted the incidents the Office accepted as occurring in the performance of duty and
those it did not accept. He reviewed the relevant medical reports. Dr. Krause related appellant’s
history, findings on mental status examination, and diagnosed major depressive disorder,
recurrent, moderate. He reported that the accepted factors of employment did not cause
appellant’s diagnosis. Dr. Krause stated that he did not find a causal relationship.
On October 13, 2006 the Office reviewed the merits of appellant’s claim and denied
modification of its prior decision. It found that the weight of the medical opinion evidence
rested with Dr. Krause, who based his opinion on the statement of accepted facts and who
provided an in-depth analysis of background, family and social history and mental status.
Appellant submitted an August 23, 2007 report from Dr. Gerald S. Fredman, a Boardcertified psychiatrist, who reviewed the statement of accepted facts, the Office’s October 13,
2006 decision and Dr. Krause’s reports. Dr. Fredman related appellant’s history in some detail
and his findings on clinical evaluation. He offered a principal diagnosis of major depressive
disorder, recurrent, severe. Dr. Fredman stated that appellant’s problem with depression started
in March 2000, before she began working in Boulder, but that the accepted factors of
employment aggravated her condition. He stated: “Based on the history I obtained and records
reviewed, there was development of more serious symptoms and limitations following these
incidents.”
Dr. Fredman disagreed with Dr. Krause’s opinion that there was no relationship between
the accepted factors of employment and appellant’s emotional disability. He believed her
problem with depression worsened as a result of the accepted work-related incidents.
Dr. Fredman noted that the historical information appellant provided was corroborated in the
correspondence and records of Dr. Anderson. He stated: “In my opinion the incidents that
occurred in the performance of job duties at the [employing establishment], as outlined in the
statement of accepted facts, did aggravate the major depressive disorder causing more serious
symptoms and dysfunction. This worsening of her condition ultimately led to her inability to
continue her job duties.”
In a decision dated October 17, 2008, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decisions. It found that Dr. Fredman’s opinion lacked
sufficient rationale to create a conflict of medical opinion with Dr. Krause and did not warrant
referral for a referee examination.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7 But a conflict of medical opinion must actually exist as determined by
weighing the medical evidence. The Office must decide the relative value of opposing opinions
in the medical record, giving consideration to all factors of physician specialty and
qualifications, completeness and comprehensiveness of evaluations and rationale and consistency
of opinions. If a significantly greater weight cannot be assigned by the Office to one opinion,
then it is proper to determine that a conflict in medical opinion exists and that a referee medical
examination is appropriate.8

1

5 U.S.C. § 8102(a).

2

E.g., John J. Carlone, 41 ECAB 354 (1989).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

5 U.S.C. § 8123(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11.c(1) (April 1993).

3

ANALYSIS
The Office accepted that appellant established three compensable factors of employment.
It is therefore her burden to establish by the weight of the medical opinion evidence that one or
more of these factors caused or contributed to her major depressive disorder.
Dr. Krause, a Board-certified psychiatrist and Office referral physician, found that none
of the three accepted factors of employment caused appellant’s major depressive disorder in any
sense. He stated that he did not see a relationship between those factors and appellant’s
diagnosis.
Dr. Fredman, a Board-certified psychiatrist and appellant’s physician, reviewed
Dr. Krause’s opinion and disagreed. Although appellant’s problem with depression started
before she began working in Boulder, the accepted factors of employment aggravated her
condition, causing more serious symptoms and dysfunction, as the medical record corroborated.
The Board has carefully reviewed these reports and finds a conflict in medical opinion.
Both physicians related comprehensive histories. Both reviewed relevant medical evidence.
Both examined appellant and diagnosed major depressive disorder and both reviewed the
statement of accepted facts. On the issue of causal relationship, the physician making the
examination for the United States and the physician of the employee disagreed, and in doing so,
Dr. Fredman addressed Dr. Krause’s opinion and addressed why he disagreed on the issue of
causal relation. Under the circumstances, the Board finds a conflict in medical opinion
warranting referral to an impartial medical specialist under section 8123(a) of the Act.
The Board will set aside the Office’s October 17, 2008 decision and will remand the case
for a well-reasoned medical opinion from an impartial medical specialist. The specialist should
address the accepted factors of employment and whether they caused or aggravated appellant’s
major depressive disorder. After such further development as might be necessary, the Office shall
issue an appropriate final decision on appellant’s claim for compensation.
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant’s major
depressive disorder is causally related to the accepted factors of employment. A conflict in
medical opinion warrants further development of the evidence.

4

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: August 25, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

